DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,894,124. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the allowable subject matter of the patented claims. For example, pending claim 1 is the combination of patented claims 1 and 2. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 5,873,861 to Hitchins.	As to claim 1, Hitchins discloses a syringe comprising: a syringe body (10); and
a plunger (15) disposed within the syringe body and engageable with a piston (22) of a fluid injector to move the plunger within the syringe body, the plunger comprising:
a base (312) having a circumferential wall with an inner surface;
a ledge (340)  projecting inwardly from the inner surface;
at least one rib (440) proximal to the ledge and projecting inwardly from the inner surface; and
a cover (310) attached to the base (312), the cover having an outer surface at least a portion of which is in contact with an inner surface of the syringe body (Figures 11 and 2A).	As to claim 2, Hitchins discloses the syringe wherein the base (312) has an annular shape (Figure 11). 

	As to claim 4, Hitchins discloses the syringe wherein the ledge (340) extends continuously around the inner surface of the circumferential wall (Figure 11).	As to claim 5, Hitchins discloses the syringe wherein the ledge is configured to engage one or more retractable pins on an abutment section of the piston (after retention of the piston head by capture members 420 and 422, plunger 15 resists disconnection from the piston: Column 14: lines 16-24).
	As to claim 6, Hitchins discloses the syringe wherein the at least one rib (440) abuts the ledge (340, Figure 11).
As to claim 7, Hitchins discloses the syringe wherein the at least one rib (440) is a plurality of ribs that are circumferentially spaced apart around the inner surface (Figure 11).	As to claim 8, Hitchins discloses the syringe wherein the plurality of ribs are evenly or randomly spaced apart relative to each other (Figure 11).	As to claim 9, Hitchins discloses the syringe wherein the at least one rib is configured to engage an abutment section of the piston (Column 14, lines 16-24).	As to claim 10, Hitchins discloses the syringe wherein the cover (310) is integrally formed with the base (312, Figure 11).	As to claim 11, Hitchins discloses a plunger configured for being movably disposed within a body of a syringe, the plunger comprising: a base (312) having a circumferential wall with an inner surface; a ledge (340) projecting inwardly from the inner surface; at least one rib (440) proximal to the ledge and projecting inwardly from the inner surface; and a cover (310) attached to the base member, the cover having an outer surface at least a portion of which is configured for engaging an inner surface of the body of the syringe, wherein the plunger is engageable with a piston (22) of a fluid injector to move the plunger within the syringe body (Figures 11 and 2A).	As to claim 12, Hitchins discloses the plunger wherein the base (312) has an annular shape (Figure 11). 
	As to claim 13, Hitchins discloses the plunger wherein the circumferential wall of the base (312) has a cylindrical shape with a proximal end and a distal end, and wherein the inner surface extends between the proximal end and the distal end (Figure 11).
	As to claim 14, Hitchins discloses the plunger wherein the ledge (340) extends continuously around the inner surface of the circumferential wall (Figure 11).	As to claim 15, Hitchins discloses the plunger wherein the ledge is configured to engage one or more retractable pins on an abutment section of the piston (after retention of the piston head by capture members 420 and 422, plunger 15 resists disconnection from the piston: Column 14: lines 16-24).

	As to claim 17, Hitchins discloses the plunger wherein the at least one rib (440) is a plurality of ribs that are circumferentially spaced apart around the inner surface (Figure 11).	As to claim 18, Hitchins discloses the plunger wherein the plurality of ribs are evenly or randomly spaced apart relative to each other (Figure 11).	As to claim 19, Hitchins discloses the plunger wherein the at least one rib is configured to engage an abutment section of the piston (Column 14, lines 16-24).	As to claim 20, Hitchins discloses the plunger wherein the cover (310) is integrally formed with the base (312, Figure 11).	As to claim 21, Hitchins discloses a plunger adapter for a syringe comprising a base (312) having a circumferential wall with an inner surface; a ledge (340) projecting inwardly from the inner surface; wherein the ledge is configured to engage one or more retractable pins on an abutment section of a piston (22) of a fluid injector (Column 14, lines 16-24).	As to claim 22, Hitchins discloses the plunger adapter wherein the base (312) has an annular shape (Figure 11). 
	As to claim 23, Hitchins discloses the plunger adapter wherein the circumferential wall of the base (312) has a cylindrical shape with a proximal end and a distal end, and wherein the inner surface extends between the proximal end and the distal end (Figure 11).	As to claim 24, Hitchins discloses the plunger adapter wherein the ledge (340) extends continuously around the inner surface of the circumferential wall (Figure 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783